Citation Nr: 0722917	
Decision Date: 07/26/07    Archive Date: 08/06/07

DOCKET NO.  95-40 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Whether the character of the appellant's discharge 
constitutes a bar to payment of Department of Veteran's 
Affairs benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel

INTRODUCTION

The appellant had active service from July 1968 to November 
1969, with an Other Than Honorable discharge.  Most of the 
offenses occurred while he was in Vietnam.  One incident, 
however, occurred in February 1969, prior to his going to 
Vietnam.

This appeal initially came before the Board of Veteran's 
Appeal (Board) from a rating decision from the Department of 
Veterans Affairs (VA) Little Rock, Arkansas Regional Office 
(RO).  

In January 1988, there is a notation in the claims file that 
it is a rebuilt folder.  In October 1989, the appellant filed 
a claim for service connection for post traumatic stress 
disorder.  A June 1995 Character of Discharge Determination 
found that the appellant's discharge for the period of 
service from July 31, 1968 to November 25, 1969 was 
considered dishonorable for VA purposes under the provisions 
of 38 C.F.R. § 3.12(d)(4) and that the claimant would be 
entitled to health care under the provisions of Chapter 17 of 
Title 38, USC, for any disabilities determined to be service 
connected.  A timely appeal was filed as to this 
determination.

This issue was remanded in February 1997, September 2000, and 
January 2001 for further development.  The case was 
thereafter returned to the Board.

A hearing was held at the RO in November 1994.  A video 
teleconference hearing was held in September 2000 before a 
Veterans Law Judge.  Additionally, in April 2003, a Travel 
Board hearing was held at the RO before another Veterans Law 
Judge.  Both were designated by the Chairman of the Board to 
conduct the hearings, pursuant to 38 U.S.C.A. § 7102 (West 
2002).  Transcripts of the hearings are of record.

By rating action of March 2002, entitlement to VA health care 
benefits for PTSD was granted. 

In a March 2004 decision, the Board determined the character 
of the appellant's discharge constituted a bar to payment of 
VA benefits.  The United States Court of Appeals for Veterans 
Claims (Court) vacated the Board's decision in a January 2007 
Memorandum Decision, and remanded the case for 
readjudication.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Subsequent to the vacated March 2004 Board decision the 
appellant submitted a January 2007 statement from his 
treating VA physician.  This physician concluded that the 
appellant, while serving in the military, met the VA's 
criteria for insanity.  This opinion was apparently based on 
review of an October 1969 consultation report from service.

Under VA regulations, an insane person is one who, while not 
mentally defective or constitutionally psychopathic, except 
when a psychosis has been engrafted upon such basic 
condition, exhibits, due to disease, a more or less prolonged 
deviation from his normal method of behavior; or who 
interferes with the peace of society; or who has so departed 
(become antisocial) from the accepted standards of the 
community to which by birth and education he belongs as to 
lack the adaptability to make further adjustment to the 
social customs of the community in which he resides.  38 
C.F.R. § 3.354(a). 

It is further provided that for insanity to be a defense to a 
bad discharge, it must be shown that "the person was insane 
at the time of committing the offense causing such discharge 
or release" (emphasis added).  See 38 C.F.R. §§ 3.12(b); 
3.354(b).

The appellant has not been informed of this standard, of 
offered information concerning the type of evidence that 
would be needed to support the claim.  See 38 U.S.C.A. § 5100 
et seq., concerning the Veterans Claims Assistance Act of 
2000.  The Board is unable to provide this information in the 
first instance.

In light of the appellant's service and medical histories, a 
medical opinion would be appropriate in the determination of 
the case.

Accordingly, the case is REMANDED for the following actions:

1.  The appellant is hereby notified of 
the standard for insanity as to be used in 
upgrading a bad discharge.  He is to be 
notified of the type of evidence to be 
used to support the claim, such a lay 
statements, medical evidence, or other 
indications that he was insane at the time 
the acts were performed.  VA assistance in 
obtaining such evidence should be provided 
as indicated.

2.  Thereafter, and whether evidence is 
received or not, the RO/AMC should have 
the appellant's claims file reviewed by a 
VA psychiatrist.  The physician should be 
requested to render an opinion as to 
whether there is medical indication that 
the appellant met the criteria for 
insanity as defined by VA at the time the 
acts in question were performed.  If there 
are medical indications, the rationale for 
the findings should be set out.  If this 
cannot be medically determined without 
resorting to mere conjecture or appellant 
does not seem to evidence medical symptoms 
of insanity, this should be commented upon 
in the report.  Detailed reasons and bases 
for the opinion reached should be legibly 
recorded.  The other opinion on file 
should be reconciled if possible

3.  If any benefit sought on appeal, for 
which a notice of disagreement (NOD) has 
been filed, remains denied, the appellant 
and representative should be furnished a 
supplemental statement of the case (SSOC) 
and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




